Citation Nr: 1218994	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  10-49 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Kristen Vanderkooi, Esq.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1942 to July 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has been found to be essentially medically bedridden due to his service-connected disability and cannot attend to the needs of nature or dress himself without aid and attendance.  


CONCLUSION OF LAW

The criteria for SMC by reason of being in need of the regular aid and attendance of another person are met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of entitlement to SMC based on the need for regular aid and attendance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's claim to reopen involves a claim of entitlement to SMC for aid and attendance.  Applicable law provides that SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  The appellant has been denied SMC based on the need for regular aid and attendance of another person and housebound status as a result of service-connected disability.

A Veteran will be considered to be in need of aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a), determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.

A Veteran being "bedridden" will be a proper basis for the determination.  "Bedridden" is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Special monthly compensation is also payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Veteran asserts that he requires regular assistance from a caregiver in order to complete the activities of daily living.  Additionally, he has indicated that he is housebound and unable to leave home without assistance and supervision.  As a result, the appellant contends that SMC is warranted on account of the need for regular aid and attendance or based on his housebound status.

The Veteran has been awarded service connection for anxiety disorder with posttraumatic stress disorder (PTSD) rated at 50 percent disabling, shell fragment wound with traumatic arthritis of the left knee rated at 30 percent disabling for limitation of motion, and residuals of a shell fragment wound of the left knee with traumatic arthritis rated at 10 percent for instability.  

The record reveals that the appellant has been diagnosed with multiple disabilities for which service connection has not been awarded, including dementia, pneumonia, incontinence, ischemic cardiomyopathy, atrial fibrillation, a cardiac pacemaker, diabetes mellitus type II, hypertension, deep vein thrombosis, chronic airway obstruction, and hyperlipidemia.

The evidence does indicate that the appellant requires the aid and attendance of another person.  January 2011 VA treatment records show that the Veteran cannot live on his own and is cared for by his wife.  The Veteran requires more care than his wife is capable of providing on her own and the VA examiner draws attention to extensive documented efforts to place the Veteran in a more supervised environment.  The Veteran clearly requires assistance with his activities of daily living.  

The salient question in this SMC claim is whether the appellant requires the aid and attendance of another person solely as a result of his service-connected disabilities.  
Specifically, the Veteran's private physician noted in December 2010 that the Veteran was essentially bedridden due to knee problems preventing weight bearing, and the examiner specifically noted that he tended to fall because of his knees.  He provided an assessment of debility, weakness, and incapacity.  Further, the Board notes that statements made by the Veteran's wife, his daughter, and doctors acknowledge that the Veteran required the aid and attendance of another person primarily because of his tendency to fall due to his knees and his intermittent inability to attend to the wants of nature on his own.  The Veteran cannot transfer himself to a wheelchair or to the toilet and cannot then transfer from the toilet.  In a May 2010 statement the Veteran's physician noted that the Veteran sustained frequent falls due to knee problems and is unable to ambulate unattended and can no longer get out of bed without assistance.  The examiner noted that given his limitations from his knee arthritis, the Veteran is considered bedridden without aid and attendance.  

In consideration of the evidence of record, and particularly the private medical evidence of record, the Board finds that the Veteran's service-connected disabilities do result in the need for regular aid and attendance.  Due to his service-connected knee disability, the Veteran exhibits an inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable, an inability to attend to the wants of nature, and is noted to be essentially bedridden.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The Board therefore concludes that the criteria for entitlement to SMC on account of the need for regular aid and attendance of another person have been met.  See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.    

Because the Board is awarding SMC based on aid and attendance, the claim for SMC at the housebound rate is moot as SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than SMC at the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound.  


ORDER

Entitlement to SMC based on the need for regular aid and attendance is granted, subject to the statutes and regulations governing the payment of monetary benefits.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


